Title: From James Madison to Albert Gallatin, 29 June 1807
From: Madison, James
To: Gallatin, Albert



Sir,
Department of State, June 29th: 1807.

I have to request that you cause a warrant to be issued in favor of Washington Bowie, to be paid out of the appropriations for Barbary purposes, for sixteen hundred dollars, the said Washington Bowie being the holder of a bill of Exchange for that sum, drawn upon the Secretary of State on the 28th. March last, by James Simpson, Consul of the United States at Tangier, the said James Simpson to be charged with the amount on the books of the Treasury.  I have the Honor &c.

James Madison.

